                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

WISCHERMANN PARTNERS, INC., et                   )
al.,                                             )
                                                 )
     Plaintiffs/Counter-Defendants,              )
                                                 )       NO. 3:17-cv-00849
v.                                               )
                                                 )       JUDGE CAMPBELL
NASHVILLE HOSPITALITY                            )       MAGISTRATE JUDGE HOLMES
CAPITAL LLC,                                     )
                                                 )
     Defendant/Counter-Plaintiff,                )
                                                 )
v.                                               )
                                                 )
PAUL WISCHERMANN,                                )
                                                 )
      Defendant.                                 )

                                            ORDER

         Pending before the Court is the Motion for Leave to File Motion for Partial Summary

 Judgment as to Claims for Contractually Barred Damages filed by Plaintiff/Counter-Defendant

 Wischermann Partners, Inc. (“Wischermann Partners”). (Doc. No. 117). Defendant/Counter-

 Plaintiff Nashville Hospitality Capital LLC (“NHC”) filed a response in Opposition. (Doc. No.

 118). Wischermann Partners seeks permission to move for dismissal on NHC’s “claims for

 punitive damages and other contractually barred damages.” (Doc. No. 117). As grounds,

 Wischermann Partners contends “the proposed Motion would present a discrete legal issue which

 does not involve any disputed material facts and the resolution of which would narrow the issues

 and proof at for [sic] trial.” (Id.).

         NHC argues the Motion should be denied as premature because the enforceability of the

 contract provision at issue is contingent upon the resolution of its fraudulent inducement claim.
(Doc. No. 118). Additionally, NHC argues the Motion will not narrow any issues or proof for trial

because the proof relevant to whether Wischermann Partners is liable for punitive or other damages

is largely the same proof NHC will present at trial for purposes of establishing Wischermann

Partners’ liability and its entitlement to compensatory damages. (Id.).

       The Court finds the Motion for Partial Summary Judgment as to Claims for Contractually

Barred Damages is premature and against the interests of judicial economy and efficiency.

Accordingly, Wischermann Partners’ Motion for Leave to File Motion for Partial Summary

Judgment as to Claims for Contractually Barred Damages (Doc. No. 117) is DENIED. The Motion

for Partial Summary Judgment (Doc. No. 119) is DENIED WITHOUT PREJUDICE.

       The time for filing dispositive motions is expired. (Doc. No. 63 at 2). This case will proceed

to a pretrial conference on September 23, 2019, and trial on October 1, 2019.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
